i          i      i                                                                          i        i       i




                                   MEMORANDUM OPINION

                                           No. 04-10-00452-CR

                                          IN RE Jason MIEARS

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 23, 2010

PETITIONS FOR WRIT OF MANDAMUS AND WRIT OF PROHIBITION DENIED

           On June 7, 2010, relator Jason Miears filed (1) thirty-nine petitions for writ of mandamus,

(2) one petition for writ of prohibition, and (3) an emergency motion to stay all trial court

proceedings. The court has considered relator’s petitions and motion and is of the opinion that

relator is not entitled to the relief sought. Accordingly, the petitions and emergency motion to stay

are DENIED. See TEX . R. APP . P. 52.8(a).

                                                                     PER CURIAM

DO NOT PUBLISH




          … This proceeding arises out of Cause No. 2009-CR-6566, styled State of Texas v. Jason Miears, pending
           1

in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.